Case 1:21-cv-00014-SPW Document2 Filed 02/05/21 Page 1 of 4

Ill. Statement of Claim(s)
State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of
all relevant events. You may wish to include further details such as the names of other
persons involved in the events giving rise to your claims. De not cite any cases or
statutes. If more than one claim is asserted, number each claim and write a short and
plain statement of each claim in a separate paragraph.

A. Count I:

L. What federal constitutional or statutory right(s) do you claim is/are being

violated by defendants? Defendants deprived the Plaats of r ‘ghts wader”
the. b51, Ith, Sth, bth, bf, indi LuprArrendments of us. cadstate Coast tuheas; Federal sta-

te, tribal stabytes and By-laws (rights wider 1851 ag 1968 4,38. -Inoiin Fort-Lamm e Te -

abies; Cigh[s Bproceducés uncle dpe, 2003 € undated Bunsignea Tribal “Stale cress -Denuppear-
ton Agreemperts « What date and approximate time did the events giving rise to your claim(s)
occur? Various dates befuieer July 17.2014 — December 3,20Z0

3. Supporting Facts: (Include all facts you consider important, including
names of persons involved, places, and dates. Describe what happened
without citing legal arguments, cases, or statutes).
1. All the Plan hte) ave lixtadon Pege*L wndatechmenf:
2. Plaiah f Fourkvaad Old thief wleré woa fly reguied to registeras
Sex ofenderimcler 2006 Adam walsh Act clespite theo bhigations'te cle so being
beyond the §-yeer frbil Sdatate of hinuféhors ang lO<fles State Tatute afhontihars.
Z. Foust bites un Hog fil suifererh excelsive Price. by noa-jusdetions |
Lifts ; II a. WLC » tn
MO ee bias ois chet wre ht Weed conor, paiindel breaphiry & 01a bread
Severe stomach pains and vomiting tad headaches dueto unreliable evvio-14 seieéen—
11g an noavtileble FA appoved fiedmert, (ton TiveD on PAGE ATALHMENT)
4 Defendants Involved: (List the name of each defendant involved in
this claim and specifically describe what each defendant did or did
not do to allegedly cause your injury).
1 All the peteaentes) are listehoa Pege#, and rts atathmert
2. Selerdends Billings Pre-relepge AlphoMouye, Lt o€ Billy ypmin Krth
St: ohn u A Peilovss tr Lovaty Sheath ike Liae, wrorghy i vega M egy. Coppa Ke
an VEE (Ebi STCl AS SEX OHErdES Une, Tol 4720 ‘) ele
S-yeer tribe Ian DSB Shee) of ey iaeee A an ba het clespite 70

3, Defendants EnrIgUE Morale 5, Alisha Comprea- morales MA MT, Said fraser wavclen anck
Guards Used unlauthy] excessive tce 0-7 Plana ff Foust anak A Hie Surreal ving $/30/2020

anest aridh 2014 Aetentio-, respecte! - (towne D OAS PAGE AMAPMENVT tH)
(NOTE: For each additional claim, use a blank sheet labeled “APPENDIX B. STATEMENT
OF CLAIMS.” You must address paragraphs ITI(A)(1-4) for each count., following the
directions under paragraph LI.

Prisoner Complaint Form (Revised June 2018)
Plaintiff's Last Name _ Foucsfar Page 6 of 9
Case 1:21-cv-00014-SPW Document 2 Filéd 02/05/21 Page 2 of 4

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and

state what medical treatment, if any, you required and did or did not receive. (Do not cite

legal arguments, cases, or statutes). Attach additional pages if needed.

l Fowstev’and Old Chyet wsroag Auly subleéd covip-19, Paintr! breathing & heedaches, voon7-
9 ad eergened 10077 h Di MaliZajo-7 night 8Wears, ptbihtg Fo ea sleep

4. Foster, Fowles pybas oad pittle Sun suffered. eprivahons covin-19 treatment ad tél ~
lable Lovin -1g teetiieFappn vec by FoA and Stizening, cad othermedice!, metal onc

5

Aental, programs, rebobihtative, wid rehgrovs Seite § VA WINELESSOY EDV ID -1 9 iG,
2 cane » Pivg 7ovie ZZ of Was lorseeasiey

Foust, Fowler, Ayons, ond Kea Zyle_sufterccl denial virseie ti
(NOTE: If more space is needed to furnish the above information, continue on a blank sheet
labeled “APPENDIX C: INJURY”).

V. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite
any cases or statutes. If requesting money damages, include the amounts of any actual
damages and/or punitive damages claimed for the acts alleged. Explain the basis for
these claims, Plants) reguest class terhhicahen pursuant fo Rule 23 of fea. of QV.
PR with Fourstev's ability fo actas class represenfad ves Plaintitfs reguestalobal _
and nation-wide ‘aj uachves Ace laretor4 pelief- enjorning deze rdarts her ela ia-
ho and turthertiets Bdeprivadyeas/restnciians as pose. complaped of cad Br the low?
ty declve Prose acts 8 résiiithints Wegalondvuacoastitiufieag lb! Plant fs dleragvecl fro?
peteggigtsf30-miliona ollivs punihve cliimages poe phisics lard merfal pan Ban urs. Lp .
dad Painhts demand from defercliats F.20-ratto.7 Aol ke compensators harass Apr
Pairy draedetenihin of-cerchpeds} Peronisipa To Extle aborried B CXC HUB FECL BL 0s, pee
(NOTE: If more space is needed to furnish the above information, continue on a blank sheet
labeled “APPENDIX D: REQUEST FOR RELIEF”). COWM/UEP ON Pf,

ANALHMENT—
VI. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo
action shall be brought with respect to prison conditions under section 1983 of this title,
or any other Federal law, by a prisoner confined in any jail, prison, or other correctional
facility until such administrative remedies as are available are exhausted.”
Administrative remedies are also known as grievance procedures. Your case may be
dismissed if you have not exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other
correctional facility?
n Yes Oo No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of
the events giving rise to your claim(s). Woif Porat mr, - Rovoseveit County Deteapron Ficility
and Billings Fre- release Alpha Hoist Se

B. Does the jail, prison, or other correctional facility where your claim(s) arose have
Prisoner Complaint Form (Revised June 2018)
Page 7 of 9

 

Plaintiff's Last Name _Foucthie
Case 1:21-cv-00014-SPW Document 2 Filed 02/05/21 Page 3 of 4

|
|
Appew pix £4 tw TURY

lathe FackbecK Tribal Lourtiad Tail ( Lot he YLAS to be trees Heowig AVA-(VLLS-
=

 

Hetpaal iaveshiga hon ns aad sitest How bet VecK tebid Pelican —

tiuatin bis. chata-ot evidence ang sudfegr truitsof A-PL/wI0US Lie S

| Foucstag, FowleLaad Rea kagle sutteed froma tavataa-chilasob-evthe.

Lattwitsot- A" POISOLIOUE= Tite tin non= lunschono-2_tite-Cev wats) ee
bald Point ts ty folic - Poplivds ty Police a: Laderf Feteol¢s) nthe hich

acted accgent el their Latpataadl shite pobitioak Eamilé bhlicers wn tho-

itsabitichoaauk Comp hivace uth the BuciuolEic Abies Spewii /
nus bateemeit fredue sf,

Cc

ee aig caamanal
bac inioiies tim nun-fwusdietioacl Lite of Alt Porat Police Det:

-
Dize< Aagk Meath HH Puise2Wecgler wag Wiel S_,

6, Fowshecaad tld thiel suthied puaishmestaca.esultet {heir itlegalaad

tan, |

HDi vasdieboaal eX atlerlec ceqistiane 622 vad pu bhcatio2 wale 2006 ;

| tity Ith, sex headeMohbidhira? keg tale, Hegalrestricbi f

in aa atatatatcradichad I aadcght-Inparecy obpecarpbonte

VAL ae Lrtwotas..

TD fours, old Chief Luthle Sua tad Fast Houiesubleecs dent lot * 10% E doll -

 

a ae

en ER A A A IE NRA Nema

eeu se_aad falleag tix haene-coakiamert cad reztelens efire wader the

2019 FF vst Step Act cei thorized b4 And Lhiate bck

 

 

 

—_— bee 1 © release hurd’, LAL I2 ILO

 

es be Reteuses7 FER RELIEF ¢
j Aad Panbtle 2 hy) j , ZZOv) “=

ie. teadwedin adinely rat! patie CL ened status (Pe iaclicle nevicovip-/4

Fy fetmeat 2, tnamechatecnttail be-elepteiul Hesse Cwadnceeead. #

 
 

nce Act bool wy thy Aepesitaac brats (EAT

 

 

 
u,

    

 

Case 1:21-cv-00014-SPW Document2 Filed 02/05/21 Page 4 of 4

ODA tif ety | if, ! li'ng gs Fre: VELE 2 ff . re - Ay ol . “p.. f. PI
Preestni, Gla. Vaca 6, M0: t.20 ~ 03 -Bhg-SPW- TTC.

Vetere, Fa wg. Mile L Kee pPetember 2, 2020

(\ LW oye ee eG 2)
eed Out! CL “4 Yan Old Chief. 1-25-20:

 
 

7 a Pp ie
7. / lwcus G. fasf, Ts Ge LP A Z ks 3 fee)
pe
